SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

236
CA 16-00289
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


MOUNTAIN MEADOWS CAMPERS ASSOCIATION, INC.,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

CAMPERS RESORTS, INC., ET AL.,
DEFENDANTS-RESPONDENTS.


THE TARANTINO LAW FIRM, LLP, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BARCLAY DAMON, LLP, BUFFALO (MICHAEL E. FERDMAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order the Supreme Court, Erie County (Patrick H.
NeMoyer, J.), entered April 28, 2015. The order, among other things,
granted the cross motion of defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court